Case: 15-10641    Date Filed: 09/21/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10641
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-20778-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus


JOSE JESUS AGUILAR MEZA,
a.k.a. Jose Aguilar de Jesus,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 21, 2015)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 15-10641     Date Filed: 09/21/2015     Page: 2 of 4


      Jose Jesus Aguilar Meza appeals his 84-month sentence, imposed within the

advisory Guidelines range, 1 after he pleaded guilty to re-entering the United States

after having been deported, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal,

Aguilar Meza argues that his sentence was substantively unreasonable because the

district court failed to give sufficient weight to his rehabilitative efforts, the non-

violent nature of his offense, and his reasons for re-entering the United States, and

improperly emphasized his criminal history. After careful review, we find no

reversible error and affirm.

      Our review of the reasonableness of a sentence is a two-step process. First,

we ensure that the district court committed no “significant procedural error.”

United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). “A sentence may be

procedurally unreasonable if the district court improperly calculates the Guidelines

range, treats the Guidelines as mandatory rather than advisory, fails to consider the

appropriate statutory factors, selects a sentence based on clearly erroneous facts, or

fails to adequately explain the chosen sentence.” United States v. Gonzalez, 550

F.3d 1319, 1323 (11th Cir. 2008) (per curiam) (citing Gall v. United States, 552

U.S. 38, 51, 128 S. Ct. 586, 597 (2007)).

      Second, we review the substantive reasonableness of the sentence under a

deferential abuse-of-discretion standard. United States v. Livesay, 525 F.3d 1081,


      1
          Aguilar Meza’s advisory Guidelines range was 70–87 months.
                                              2
              Case: 15-10641     Date Filed: 09/21/2015    Page: 3 of 4


1091 (11th Cir. 2008). We may not vacate a sentence simply “because we would

have decided that another one is more appropriate.” United States v. Irey, 612

F.3d 1160, 1191 (11th Cir. 2010) (en banc). Instead, we must be “left with the

definite and firm conviction that the district court committed a clear error of

judgment . . . by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Pugh, 515 F.3d at 1191 (quotation

omitted).

      To begin, Aguilar Meza does not argue that the district court committed any

procedural error, and we find none. And although we may, perhaps, have decided

that another sentence was more appropriate, we are not left with the “definite and

firm conviction” that his sentence is substantively unreasonable under our

deferential standard of review. Id. While Aguilar Meza argues the district court

failed to give due consideration to his characteristics and background, the court

expressly stated that it had considered his reason for illegally reentering the United

States, which was to be closer to his wife and seven children, and that he did not

have any recent violent offenses in his criminal history. However, the court also

explained that, in light of Aguilar Meza’s repeated attempts to illegally re-enter the

United States—including an unprosecuted attempt just one year earlier—a within-

Guidelines sentence was necessary to provide deterrence and promote respect for




                                           3
                Case: 15-10641   Date Filed: 09/21/2015   Page: 4 of 4


the law. Aguilar Meza has not shown that his sentence is substantively

unreasonable.

      AFFIRMED.




                                         4